Exhibit 16.1 RBSM LLP Certified Public Accountants 5 West 37th Street 9th Floor New York, New York 10018 April 11, 2012 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Photovoltaic Solar Cells, Inc.’s (the “Company”) Form 8-K filed on or about April 11, 2012, and are in agreement with the statements relating only to RBSM LLP contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ RBSM LLP RBSM LLP
